Citation Nr: 1532730	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder (other than PTSD), to include major depression.

3.  Entitlement to a disability rating in excess of 10 percent for a bilateral hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.

4.  Entitlement to a disability rating in excess of 30 percent for post-concussive syndrome with memory loss, inability to concentrate, blurred vision, and severe migraines prior to April 20, 2011 and in excess of 50 percent from that date.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2010 rating decision increased the rating for the post-concussive syndrome disability from 10 percent to 30 percent effective from the July 2005 date of claim.  A September 2011 rating decision increased the rating for the post-concussive syndrome disability from 30 to 50 percent, effective from April 20, 2011.  The issues on appeal were remanded in June 2012 for further development, to include the February 2013 statement of the case on the matters of service connection for psychiatric disorders and TDIU, and the representative's March 2013 statement is accepted as a substantive appeal for these issues, as it makes arguments as to them within the time period allowed for the substantive appeal.  

The issues of service connection for a psychiatric disorder other than PTSD, to include major depression, as well as a higher rating for the post-concussion syndrome disability and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT


1.  The RO denied service connection for PTSD in November 2006.  The Veteran did not appeal, nor was new and material evidence received within one year of December 2006 notification of the decision.

2.  Since the final November 2006 decision denying service connection for PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The only compensable impairment from the Veteran's service-connected bilateral inguinal hernia and umbilical hernia disabilities is tenderness from a right inguinal hernia scar.  
 

CONCLUSIONS OF LAW

1.  The November 2006 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim for service connection for PTSD based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a disability rating in excess of 10 percent for bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Code 7338-7804 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2007, September 2008, and April 2012 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical examinations for the hernia disability claim in 2007, 2008, and 2012; and afforded the Veteran the opportunity to give testimony before the Board (which he declined).  The examinations are adequate as they provide all information necessary to rate the disability at issue.  A VA examination is not necessary for the claim for service connection for PTSD, as new and material evidence has not been received to reopen the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for PTSD in November 2006 and notified the Veteran of its decision and of his right to appeal it within 1 year in December 2006.  No appeal was filed and no additional evidence was received within 1 year of the December 2006 notice.  Accordingly, the November 2006 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time, service treatment records showed that the Veteran had been assaulted in August 1978.  The November 2006 decision noted that there was no evidence that the claimed condition existed.  

Since that decision, no medical records have been submitted showing a diagnosis of PTSD.  As no new and material evidence has been received, the claim may not be reopened and remains denied.  

Hernias and associated disability

The Veteran applied for an increased rating for this disability in September 2007, so impairment from that point is of concern currently.    

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that a uniform rating is warranted.  

On VA examination in October 2007, the Veteran had a well healed, nontender, and superficial curved scar in his umbilical area, about 1.7 cm by 0.1 cm at its widest aspect.  There was no recurrence of hernia or tenderness elicited in the area.  A left inguinal area scar was about 7 cm long by 0.1 cm at its widest aspect.  It was well healed and nontender, and caused no apparent limitation of motion of function.  There was a tender scar in the right inguinal area that was about 9 cm by 0.2 cm at its widest aspect.  Pinprick and light touch were diminished towards its medial aspect.  There was no recurrence of hernia.  

On VA examination in December 2008, the Veteran reported constant pain in the right inguinal area and a tightening sensation in the left inguinal area with running.  He reported that he had not noticed recurrence of the hernias.  He reported that he wears a truss most of the time.  On examination, no hernia was detected in his umbilical area, and he declined an examination of his inguinal areas.  

On VA examination in August 2012, no hernias were detected and the Veteran's abdomen was nontender, although the Veteran was apprehensive during the exam.  The umbilical region had a well healed, nontender scar.  An examiner indicated that none of the scars were unstable, with frequent loss of covering of skin over them.  One scar was 2 by 0.1 cm, another was 9 by 0.2 cm, and the third was 7 by 0.1 cm.  They were superficial and non-linear.  The approximate total area was 2.7 square cm.  The right inguinal scar was slightly tender to touch on its medical aspect, and the Veteran stated that it hurt with standing, sitting, walking, lifting, etc.  

Based on the evidence of record, and in consideration of the provisions of 38 C.F.R. §§ 4.114 and 4.118, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected inguinal and umbilical hernia repair disabilities with scars.  There has been no recurrence of hernias, according to the evidence.  Additionally, the scars are superficial, small in area, and well healed, with only one of them, the right inguinal hernia scar, being tender.  While the Veteran may have pain while standing, sitting, walking, lifting, etc., no associated limitation of motion or limitation of function of any body parts is claimed or shown.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected postoperative hernia and scar disability. The symptoms and impairment caused by it are specifically contemplated by the schedular rating criteria, including in Diagnostic Codes 7338 and 7804.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

The application to reopen a claim for service connection for PTSD is denied.  

A disability rating in excess of 10 percent for bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar, is denied.


REMAND

The Veteran has appealed the RO's denial of service connection for a psychiatric disorder other than PTSD, to include major depression.  An entry in VBMS indicates that he was admitted to a VA hospital for depression from October 24, 2014 to November 5, 2014.  The records from that admission may contain information relevant to this claim, are constructively of record per Bell v. Derwinski, 2 Vet.App. 611 (1992), and must be obtained and considered.  

In June 2012, the Board remanded the matter of a higher rating for post-concussion syndrome with memory loss, inability to concentrate, blurred vision, and migraine headaches to the RO for the issuance of a statement of the case as to the December 2007 RO rating decision denying a rating higher than 30 percent.  The disability is coded 8045-8100.  Diagnostic Code 8045 is for residuals of traumatic brain injury, and Diagnostic Code 8100 is for migraines.  A headaches examination was obtained in April 2012.  The RO had increased the rating to 50 percent under Code 8100 in a May 2012 rating decision, effective from April 20, 2011.  The claim had been filed on September 2007, and since then, there have been changes to the rating criteria from 38 C.F.R. § 4.124a, Diagnostic Code 8045 which are applicable to the claim.  In October 2011, the Veteran indicated, essentially, that he cannot concentrate due to this disorder.  No VA examination has been conducted to determine whether a higher rating may be warranted under the new rating criteria in Diagnostic Code 8045.  Accordingly, remand for such is required.  

As the matters of service connection for a psychiatric disorder other than PTSD and the rating to be assigned for post-concussion syndrome have not been resolved on appeal, and the matter of TDIU could depend in part upon them, appellate review of the latter matter is deferred pending action ordered on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the October to November 2014 VA hospital report concerning treatment of the Veteran for depression, as well as any other records relevant to the claim for service connection for a psychiatric disorder other than PTSD.  

2.  Provide the Veteran with VA examination which is adequate to rate his post-concussion syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


